DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 07/12/2021 has been entered.
Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that the modification of the Chairman. More specifically, modifying Chairman with a frangible part would have led to inoperability of Chairman’s tweezer-like tool, the examiner disagrees. Applicant has provided no evidence that the obvious modification of Chairman would be inoperable. Attorney arguments are not evidence and that any evidence of supposed inoperability of the prior art must be supported by, preferably non-opinion, evidence. See M.P.E.P. § 716.01 (C)(lI). Additionally, as to the steps in which the sample is “rolled” or “floured” neither the intended use of nor the method of operating a claimed apparatus distinguished it from the prior art and that if a prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., M.P.E.P. § 2114. Applicant’s arguments that one of ordinary skill in the art would not have expected any success in using such a modified tool is .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 1-9, 11-13, 15-17 and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Chairman et al. (hereinafter Chairman) WO 03/034061 in view of Battrell et al. (hereinafter Battrell) US 2010/0274155. 
Regarding Claim 1, Chairman discloses a system for detecting the presence of urease including a first composition that is maintained separate from a second composition for sequential contact with the sample. The first composition includes urea in a dried and finely powdered state. The second composition, on the other hand, can contain an indicator and can be configured to indicate the presence of ammonia. For instance, the indicator can be a pH indicator that changes color when the pH of the second composition is increased to a certain level as discussed on page 2, line 22-page 3, line 3. The first and second compositions can be housed within a container 22 that includes a first well 26 and a second well 28 as discussed on page 15, lines 21-31. A specimen-handling tool 24 may be disposed about at least a portion of one of the wells as shown in Fig. 16 and discussed on page 17, line 29-page 18, line 29. The specimen-handling tool may be disposed within a cavity 30 formed in the container as discussed on page 19, lines 26-33. The specimen-handling tool may be adapted to manipulate a specimen such as a biopsy sample. A gastric sample is grasped with the specimen-handling tool and is contacted with the composition. The specimen-handling tool may include a pair of cooperating arms (sampling part) 54 and 55. Each arm may include a tip portion and a rear portion, the arms being joined to each other at their rear portions forming a joined end (holding part) 60  as discussed on page 17, line 29-page 18, line 29. 
As to urea being carried on the specimen holding tool, Chairman discloses that the first and second compositions of the present invention can be maintained in any suitable separated state prior to testing as discussed on page 9, lines 19-20. Therefore, it would have been obvious to one of ordinary skill in the art to provide the first composition (urea) in cavity 30 
In the alternative, how Chairman operates (e.g. how the sampling part and tissue sample are contacted with the first and second compositions within one or more wells) does not patentably distinguish an apparatus from the prior art. Apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114. 
Chairman also discloses any moisture present in the biopsy sample can be used to activate the urea as discussed on page 15, lines 2-3. Therefore, the urea is dissolved by the biopsy sample and the biopsy sample is delivered into contact with and immersed within the second composition as discussed on page 9, lines 7-9.
Chairman does not explicitly disclose a frangible member.

It would have been obvious to one of ordinary skill in the art to modify the specimen tool of Chairman with a frangible connection as taught by Battrell to protect the sample from contamination in addition to protecting the user who handles the sample container from being inadvertently exposed to material on the exterior surface of the sample container of which can become a fomite vector for infectious disease during handling.
As to contacting the sampling part with a sidewall or base of at least one of the one or more wells, the device disclosed by Chairman in view of Battrell is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Chairman in view of Battrell is capable of providing the operating conditions as listed in the intended use section of the claim. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 2, Chairman discloses that the specimen-handling tool may be disposed within a cavity 30 (tray) formed in the container 22 and sealed by overlying member 23  as discussed on page 16, line 30-page 17, line 8.
Claim 3, Chairman discloses that container 22 can be includes a first well 26 and a second well 28 as discussed on page 15, lines 21-31.
Regarding Claim 4, Chairman discloses an overlying member 23 may be disposed over at least a portion of the surface 44 of the container 22. The overlying member 23 may take the form of an adhesive-backed label that adheres to at least a portion of the surface 44. The overlying member 23 may overly any combination of the first well 26, the second well 28 and the cavity 30. The overlying member 23 may also be configured so that, if the overlying member 23 is removed prematurely or inadvertently, it may be easily reapplied to the container 22 so that the wells 26 and 28 may be resealed as discussed on page 19, lines 14-32.
Regarding Claim 5, Chairman discloses an overlying member 23 may be disposed over at least a portion (a location between the two wells) of the surface 44 of the container 22. The overlying member 23 may take the form of an adhesive-backed label that adheres to at least a portion of the surface 44. The overlying member 23 may overly any combination of the first well 26, the second well 28 and the cavity 30. The overlying member 23 may also be configured so that, if the overlying member 23 is removed prematurely or inadvertently, it may be easily reapplied to the container 22 so that the wells 26 and 28 may be resealed. Since the overlying member may be easily reapplied to the container so that the wells may be resealed, the overlying member is capable of providing access to or closing the wells independently of each other as discussed on page 19, lines 14-32.
Regarding Claim 6, Chairmen does not explicitly disclose a magnifying lens.
Battrell discloses that magnifying lenses in the cover plate, optical filters, colored fluids and labeling may be used to improve detection and interpretation of assay results as discussed in paragraph 65. Therefore, it would have been obvious to one having ordinary skill in the art to 
Regarding Claim 7, Chairmen does not explicitly disclose wherein the tray is made of a transparent material.
Battrell discloses that the device includes a display capability, although this function could be a simple visual indicator, to facilitate visual or machine-enhanced detection of an assay endpoint as discussed in paragraph 76 and shown in Fig. 3B. Battrell also discloses that magnifying lenses in the cover plate, optical filters, colored fluids and labeling may be used to improve detection and interpretation of assay results as discussed in paragraph 65. Therefore, Battrell suggests that the tray is made of a transparent material, which is necessary in order to enable to visual detection of the result of an assay. In view of the teachings of Battrell, it would have been obvious to one having ordinary skill in the art to modify Chairman with a transparent material as suggested by Battrell to facilitate a simple, cost-effective method of visually observing and evaluating an assay endpoint in a test field.
Regarding Claim 8, Chairman does not explicitly disclose the lower face of the label is white. However, it would have been well within the ability of one skilled in the art to choose a desired color, since it has been held that matters relating to ornamentation which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04(I). 
Regarding Claim 9, Chairman discloses a first composition includes urea in a dried and finely powdered state as discussed on page 2, line 22-page 3, line 3. The composition can be housed within container 22 which includes a first well 26 and a second well 28 as discussed on page 15, lines 21-31. 
Claim 11, Chairmen does not explicitly disclose an elongated stem being arranged to form a pointed end after separation of the sampling part.
 Battrell discloses a delivery tool 20 comprising a holding part 22 that has an elongated stem being arranged to form a pointed end after separation of the sampling part 25 shown in Fig. 9c.
It would have been obvious to one of ordinary skill in the art to modify the specimen handling tool of Chairman with an elongated stem as taught by Battrell to protect the sample from contamination in addition to protecting the user who handles the sample container from being inadvertently exposed to material on the exterior surface of the sample container of which can become a fomite vector for infectious disease during handling.
Regarding Claim 12, Chairman discloses that the tip portions 56 and/or 57 of the specimen handling tool 24 may curve outwardly extending away from the holding part, and in some embodiments end in a relatively sharp edge 74 shown in Fig. 15. One or both of the tip portions 56 and 57 may include a point, such as the point 80 shown in Fig. 14 or a fork 82, also shown in Fig. 14, or any number of other configurations as discussed on page 18, line 30-page 19, line 10.

    PNG
    media_image1.png
    506
    784
    media_image1.png
    Greyscale

Claim 13, Chairman discloses that the tip portions 56 and 57 may include a point, such as the point 80 or a fork 82 that extend axially away from the holding part as shown in Fig. 14 and discussed on page 18, line 30-page 19, line 10.
Regarding Claim 15, Chairman discloses that the tip portions 56 and 57 may include a point (prong), such as the point 80 or a fork 82 as shown in Fig. 14 and discussed on page 18, line 30-page 19, line 10.
Regarding Claim 16, Chairman discloses that the tip portions 56 and 57 may include a point a fork 82 that has a catchment area in between its prongs for receiving the tissue sample as shown in Fig. 14 and discussed on page 18, line 30-page 19, line 10.
Regarding Claim 17, Chairman does not explicitly disclose wherein the projecting members comprise a number of bristles arranged in a brush structure.
Battrell discloses wherein the projecting members comprise a number of bristles arranged in a brush structure (pipe-cleaner shape of bristles) as discussed in at least paragraphs 73-74.
It would have been obvious to one of ordinary skill in the art to modify the tips of Chairman’s sample handling tool with a pipe-cleaner shape of bristles as taught by Battrell to enable the user to more effectively manipulate and trap a specimen, thus ensuring superior sample collection.
Regarding Claim 35, Chairman in view of Battrell does not explicitly disclose wherein after separation from the holding part, the sampling part further comprises a pointed end.
However, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed sampling part was significant.  See MPEP §2144.04 (IV)(B).

Regarding Claim 36, the device disclosed by Chairman in view of Battrell is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Chairman in view of Battrell is capable of providing the operating conditions (wherein the pointed end is configured to obtain and deliver a second tissue sample into contact with the composition) as listed in the intended use section of the claim. 
Additionally, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding Claim 37, Chairman discloses on page 15, line 32-page 16, line 7 that, One or more projecting members, such as the projecting member 34 that is shown in Figures 16-18, may be disposed within one or both of the wells 26 and 28. The projecting member 34 may be integrally formed with the walls 27 and 29, or may be attached to the walls 27 and/or 29. Such projecting members 34 may be configured to assist removal of the specimen such as, for example, a biopsy specimen, from the specimen-handling tool 24. These projecting members 34 may be configured to assist the user in accurately positioning a specimen within the well 26 or 28. Therefore, 
Regarding Claim 38, Chairman in view of Battrell does not explicitly wherein the interference protrusions comprise a plurality of conical structures
However, the shape of a device component has been held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed interference protrusions was significant.  See MPEP §2144.04 (IV)(B).
Therefore, one having ordinary skill in the art would have found it obvious to make such a change as a mere alternative and functionally equivalent interference protrusions shape and since the same expected positioning and/or removal would have been achieved.  The use of alternative and functionally equivalent shapes would have been desirable to those of ordinary skill in the art based on the desired device configuration.

Claims 10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chairman et al. (hereinafter Chairman) WO 03/034061 in view of Battrell et al. (hereinafter Battrell) US 2010/0274155 as applied above to claims 1-9, 11-13, 15-17 and 35-38, further in view of Harris US 2008/0206889. 
Regarding Claim 10, Chairman in view of Battrell does not explicitly disclose wherein the urea is carried on the delivery tool when contained in the seal container.
Harris discloses methods for measuring the relative amount of analytes of interest in a fluid sample, as well as kits useful in the methods. In one embodiment, a kit comprises at least one sample collection apparatus; at least one pipette tip having dried analyte binding particles thereon; at least one solid phase apparatus; and at least one buffer container as discussed in the abstract and paragraph 92. Harris also discloses that a representative sample collection apparatus include a sample tube, a test tube, a vial, a pipette or pipette tip, or a syringe. In a preferred embodiment, the sample collection apparatus is a pipette or pipette tip as discussed in paragraph 33.
As evidenced by Harris, it was well known in the art to carry an analyte on a sample collection apparatus (sample handling tool). Therefore, it would have been obvious to one of ordinary skill in the art to modify the sample handling tool of Chairman in view of Battrell with an analyte carried on the sample handling tool as taught by Harris such that the sample handling tool in the sealed chamber has analyte particles carried thereon to provide a simplified, pre-packaged, disposable test device wherein an analyte (urea) coated on a sample handling tool may be brought directly into contact with a sample that is sensitive to the analyte, where products of the procedure are created and displayed for direct visual observation in order to correctly assess the presence of urease.
Regarding Claim 18, Chairman in view of Battrell does not explicitly disclose wherein the urea is provided on the projection members.
Harris discloses methods for measuring the relative amount of analytes of interest in a fluid sample, as well as kits useful in the methods. In one embodiment, a kit comprises at least one sample collection apparatus; at least one pipette tip having dried analyte binding particles thereon; at least one solid phase apparatus; and at least one buffer container as discussed in the abstract and paragraph 92. Harris also discloses that a representative sample collection apparatus include a sample tube, a test tube, a vial, a pipette or pipette tip, or a syringe. In a preferred 
As evidenced by Harris, it was well known in the art to carry an analyte on a sample collection apparatus (sample handling tool). Therefore, it would have been obvious to one of ordinary skill in the art to modify the projections of Chairman in view of Battrell with an analyte carried thereon as taught by Harris such that the projections of the sample handling tool in the sealed chamber have analyte particles carried thereon to provide a simplified, pre-packaged, disposable test device wherein an analyte (urea) coated on the projections may be brought directly into contact with a sample that is sensitive to the analyte, where products of the procedure are created and displayed for direct visual observation in order to correctly assess the presence of urease.
Regarding Claim 19, Chairman in view of Battrell does not explicitly disclose wherein the urea is provided as a powder coating on the delivery tool. However, Chairman does disclose the first composition includes urea in a dried and finely powdered state as discussed on page 2, line 22-page 3, line 3. 
Harris discloses methods for measuring the relative amount of analytes of interest in a fluid sample, as well as kits useful in the methods. In one embodiment, a kit comprises at least one sample collection apparatus; at least one pipette tip having dried analyte binding particles thereon; at least one solid phase apparatus; and at least one buffer container as discussed in the abstract and paragraph 92. A representative sample collection apparatus include a sample tube, a test tube, a vial, a pipette or pipette tip, or a syringe. In a preferred embodiment, the sample collection apparatus is a pipette or pipette tip as discussed in paragraph 33. Harris also discloses a powder, a particulate; spore; or other particle) as discussed in at paragraph 19. 
As evidenced by Harris, it was well known in the art to carry an analyte on a sample collection apparatus (sample handling tool). Therefore, it would have been obvious to one of ordinary skill in the art to modify the sample handling tool of Chairman in view of Battrell with an analyte carried on the delivery tool as taught by Harris such that the sample handling tool in the sealed chamber has analyte particles carried thereon to provide a simplified, pre-packaged, disposable test device wherein an analyte (urea) coated on a sample handling tool may be brought directly into contact with a sample that is sensitive to the analyte, where products of the procedure are created and displayed for direct visual observation in order to correctly assess the presence of urease.
Regarding Claim 20, Chairman in view of Battrell does not explicitly disclose wherein the urea is provided as a deposit obtained from a liquid solution applied to the delivery tool.
Harris discloses methods for measuring the relative amount of analytes of interest in a fluid sample, as well as kits useful in the methods. In one embodiment, a kit comprises at least one sample collection apparatus; at least one pipette tip having dried analyte binding particles thereon; at least one solid phase apparatus; and at least one buffer container as discussed in the abstract and paragraph 92. A representative sample collection apparatus include a sample tube, a test tube, a vial, a pipette or pipette tip, or a syringe. In a preferred embodiment, the sample collection apparatus is a pipette or pipette tip as discussed in paragraph 33. Harris also discloses that the analyte can be in the form of a solid, such as a dry substance (e.g., a powder, a particulate; spore; or other particle) as discussed in at paragraph 19. Harris also discloses that the analyte can 
As evidenced by Harris, it was well known in the art to carry an analyte on a sample collection apparatus (sample handling tool). Therefore, it would have been obvious to one of ordinary skill in the art to modify the sample handling tool of Chairman in view of Battrell with an analyte carried on the delivery tool as taught by Harris such that the sample handling tool in the sealed chamber has analyte particles carried thereon to provide a simplified, pre-packaged, disposable test device wherein an analyte (urea) coated on a sample handling tool may be brought directly into contact with a sample that is sensitive to the analyte, where products of the procedure are created and displayed for direct visual observation in order to correctly assess the presence of urease.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LYDIA EDWARDS/Examiner, Art Unit 1796